


109 HR 6216 IH: To establish the Daniel Webster Congressional Fellowship

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6216
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. Daniel E. Lungren of
			 California (for himself and Ms. Zoe
			 Lofgren of California) introduced the following bill; which was
			 referred to the Committee on House
			 Administration
		
		A BILL
		To establish the Daniel Webster Congressional Fellowship
		  Program for qualified graduates of law schools to serve in temporary positions
		  in offices of the House of Representatives and Senate, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the Daniel
			 Webster Congressional Fellowship Act.
		2.Daniel Webster
			 Congressional Fellowship Program
			(a)EstablishmentThere is hereby established the Daniel
			 Webster Congressional Fellowship Program (hereafter referred to as the
			 Program), under which up to 40 eligible law school graduates
			 shall be selected as Daniel Webster Congressional Fellows (hereafter referred
			 to as Fellows) for each Congress.
			(b)Selection by
			 Joint Congressional LeadershipThe Fellows for a Congress shall
			 be selected jointly from among eligible individuals by the Speaker and Minority
			 Leader of the House of Representatives and the Majority and Minority Leaders of
			 the Senate, or their designees.
			(c)Employment With
			 Participating Office
				(1)In
			 generalAn individual selected as a Fellow shall be appointed to
			 serve as an employee in a participating office of the House of Representatives
			 or Senate during the Congress for which the Fellow is selected.
				(2)CompensationNotwithstanding
			 any other authority regarding the salaries of employees of the House of
			 Representatives or Senate, for each session of a Congress during which a Fellow
			 is employed in a participating office under the Program, the individual shall
			 receive compensation at an annual rate established by the Committee on House
			 Administration of the House of Representatives and the Committee on Rules and
			 Administration of the Senate, except that the rate established by the
			 Committees may not be less than the average annual rate of compensation for pay
			 periods during that session for judicial clerks of the United States District
			 Court for the District of Columbia.
				3.Criteria for
			 Eligibility
			(a)In
			 GeneralAn individual is
			 eligible to serve as a Fellow under the Program if the individual—
				(1)meets the criteria
			 for eligibility described in subsection (b); and
				(2)submits the
			 application materials described in subsection (c) at such time and in such form
			 as the Committees on House Administration of the House of Representatives and
			 Rules and Administration of the Senate may require.
				(b)Criteria
			 SpecifiedAn individual meets the criteria described in this
			 subsection if—
				(1)the individual
			 received a juris doctor degree from an accredited law school;
				(2)the individual provides evidence of a
			 record of exceptional academic achievement in law school;
				(3)the individual
			 demonstrates a commitment to public service and a strong interest in public
			 policy;
				(4)the individual
			 possesses the professional knowledge and skills necessary to contribute
			 successfully to the legislative process; and
				(5)the individual
			 meets such other criteria as the Committees referred to in subsection (a)(2)
			 may establish.
				(c)Application
			 materialsThe application materials described in this subsection
			 are as follows:
				(1)A Program application prepared by the
			 Committees referred to in subsection (a)(2).
				(2)A
			 resume highlighting academic, professional, and personal achievements.
				(3)2
			 writing samples.
				(4)A
			 brief essay describing why the individual seeks to become a Fellow.
				(5)Such other
			 materials as the Committees may require.
				4.Assignment of
			 Fellows to Participating Offices
			(a)Assignment
				(1)In
			 generalThe Committees on House Administration of the House of
			 Representatives and Rules and Administration of the Senate shall assign the
			 individuals selected as Fellows to be appointed as employees with participating
			 offices of the House and Senate on the basis of such criteria as the Committees
			 shall establish, taking into consideration the background and interest of each
			 Fellow and the needs of the participating office, except that—
					(A)the number of
			 Fellows assigned to offices of the House of Representatives may not be less
			 than the number of Fellows assigned to offices of the Senate; and
					(B)the number of
			 Fellows assigned to offices of a House of Congress which are affiliated with
			 the majority political party of that House shall be equal to the number of
			 Fellows assigned to offices of that House of Congress which are affiliated with
			 the minority political party of that House.
					(2)Treatment of
			 committeesFor purposes of paragraph (1)—
					(A)a Fellow who is
			 assigned to a joint committee of the Congress shall be considered to be
			 assigned both to an office of the House and an office of the Senate; and
					(B)a Fellow who is
			 assigned to a committee shall be considered to be assigned to an office
			 affiliated with the majority political party, except that if the assignment
			 specifies that the Fellow is to work under the direction of the ranking
			 minority member of the committee, the Fellow shall be considered to be assigned
			 to an office affiliated with the minority political party.
					(b)Participating
			 OfficesFor purposes of this Act, a participating
			 office of the House of Representatives or Senate is any office of the
			 House or Senate, including the office of a Member, committee, joint committee,
			 or any other entity, which enters into an agreement with the Committee on House
			 Administration of the House of Representatives or the Committee on Rules and
			 Administration of the Senate (as the case may be) to participate in the
			 Program.
			5.No effect on number of
			 employees or allowance for participating officesThe employment of a Fellow by an office of
			 the House of Representatives or Senate during a year, and the payment of a
			 salary to such a Fellow by an office during a year, shall be in addition to all
			 personnel and allowances otherwise made available to the office during the year
			 under other provisions of law, rule, or other authority.
		6.Administration;
			 RegulationsThe Program shall
			 be operated and administered jointly by the Committee on House Administration
			 of the House of Representatives and the Committee on Rules and Administration
			 of the Senate, and each such Committee is authorized to promulgate such
			 regulations as may be necessary to carry out the Program.
		7.Authorization of
			 Appropriations
			(a)AuthorizationThere are authorized to be appropriated to
			 carry out the Program such sums as may be necessary for fiscal year 2007 and
			 each succeeding fiscal year.
			(b)Availability of
			 FundsAmounts appropriated in any fiscal year pursuant to the
			 authorization under this section shall remain available until expended.
			
